Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding seeking to annul an administrative determination finding him guilty of violating the prison disciplinary rule that prohibits the misuse of state property. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, this matter is dismissed as moot (see Matter of Medina v Napoli, 49 AD3d 1145 [2008]; Matter of Applewhite v Selsky, 14 AD3d 736, 736-737 [2005]).
Cardona, P.J., Spain, Carpinello, Kane and Stein, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.